Citation Nr: 1040215	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-33 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to an effective date prior to October 24, 2006, 
for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Robert Farley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006 and September 2007 rating decisions of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2008, the Veteran testified before a Veterans Law 
Judge who is no longer with the Board.  A transcript of that 
hearing has, however, been associated with the record.  He was 
also afforded the opportunity to appear before a current Veterans 
Law Judge, but ultimately declined this opportunity.  

This appeal was previously presented to the Board in July 2008 
and again in June 2010.  On each occasion, it was remanded for 
additional development.  The required development has been 
completed and this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a compensable rating for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

An informal service connection claim for tinnitus was received by 
VA on October 24, 2006, and represents the first such claim of 
record.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 24, 2006, for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.400, 3.816 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In March 2006 and March 
2007 letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claim on appeal.  
Additionally, both letters provided him with the general criteria 
for the assignment of an effective date and initial rating.  Id.  
Furthermore, as a claim for an earlier effective date is a 
downstream issue from that of service connection, he bears the 
burden of demonstrating prejudice resulting from defective VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding 
that "where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the September 2007 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  As 
the issue on appeal is entitlement to an earlier effective date, 
a VA medical examination is not required for adjudication of the 
Veteran's claim.  Finally, in December 2008, the Veteran was 
afforded the opportunity to testify before a Veterans Law Judge 
who is no longer with the Board; nevertheless, a transcript of 
that hearing has been associated with the claims file.  The Board 
is not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks an effective date prior to October 24, 2006, 
for the grant of service connection for tinnitus.  Generally, the 
effective date for an award of service connection and disability 
compensation, based on an original claim, is the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with any claim, when 
there is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant shall be 
given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one or 
more benefits."  It must "identify the benefit sought."  38 
C.F.R. § 3.155(a).  VA must look to all communications from a 
claimant that may be interpreted as applications or claims, both 
formal and informal, for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated 
that VA "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, VA [must] give a sympathetic reading to the veteran's 
filings by determining all potential claims raised by the 
evidence, applying all relevant laws and regulations."  Szemraj 
v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal claim 
must be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.  VA, however, is not required to 
anticipate any potential claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995).  

In the present case, the Veteran has been awarded, within a 
September 2007 rating decision, an effective date of October 24, 
2006, for the award of service connection for tinnitus.  On this 
date the RO received a VA Form 9 on the issue of entitlement to a 
compensable initial rating for bilateral hearing loss; the 
Veteran also asserted within that same document that his current 
tinnitus was related to his military service and subsequent 
hearing loss.  This contention was accepted by the RO as an 
informal claim for service connection for tinnitus.  

Review of the record further indicates the Veteran first reported 
tinnitus on VA examination in August 2005.  On that occasion, a 5 
year history of left-sided tinnitus was reported by the Veteran, 
according to the examiner.  During a VA examination in February 
2006, the Veteran reported a 3-4 year history of bilateral 
tinnitus.  As noted above, his informal claim was subsequently 
received in October 2006.  Unless otherwise authorized by 
statute, an effective date for entitlement to compensation cannot 
be retroactive for more than one year from the date of 
application.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; McCay v. 
Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 
1997); see 38 C.F.R. § 3.400.  The Board further notes that, 
under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However, the provisions of 38 C.F.R. § 3.157 only 
apply once a formal claim for compensation or pension has been 
allowed or compensation disallowed because the disability is not 
compensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006).  

Here, the Veteran's October 24, 2006, claim was not preceded by 
any adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding that 
his claim, be it formal or informal, of entitlement to service 
connection for tinnitus was filed earlier than that date, and the 
August 2005 and February 2006 VA examination reports may not be 
accepted as informal claims.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  The Veteran has pointed to these 
examination reports as evidence that VA was aware of his tinnitus 
prior to October 24, 2006, and thus an earlier effective date is 
warranted.  Even conceding that VA was aware of the Veteran's 
tinnitus as early as August 2005, the record still does not 
reflect any intent on the part of the Veteran to seek service 
connection for such a disability until receipt of his informal 
claim on October 24, 2006.  The mere existence of medical records 
generally cannot be construed as an informal claim; rather, there 
must be some intent by the claimant to apply for a benefit.  See 
Brannon, 12 Vet. App. at 34-35.  Such intent is not present in 
this case until receipt of the October 24, 2006 informal claim, 
and thus, the assignment by the RO of that date as an effective 
date for the award of service connection for tinnitus was proper.  

In conclusion, an effective date prior to October 24, 2006, for 
the Veteran's award of service connection for tinnitus is not 
warranted.  While the Veteran has alleged he was diagnosed with 
tinnitus over a year prior to the effective date granted, he did 
not file a service connection claim at that time.  As a 
preponderance of the evidence is against the award of an earlier 
effective date, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an effective date prior to October 24, 2006, for 
the award of service connection for tinnitus is denied.  


REMAND

The Veteran seeks a compensable rating for his bilateral hearing 
loss.  In support of his claim, he has submitted January 2010 VA 
medical treatment records consisting of audiometric testing 
results in graphical form.  While the Board can observe these 
results, it may not interpret them, as this action is beyond the 
Board's recognized expertise, and would therefore be speculative.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may not 
interpret graphical representations of audiometric data); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Nevertheless, 
as the Veteran contends this evidence indicates recent worsening 
of his bilateral hearing loss, and review of the record indicates 
he was last afforded VA audiometric examination in February 2006, 
over 4 years prior.  VA is obligated to make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  Where the record 
does not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  See 
38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the Court held that, in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

The Board also observes that the Veteran has not waived 
consideration of this evidence by the RO, the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.  Thus, remand is required 
to allow consideration of this evidence by the RO.  The Board 
regrets the additional delay in the adjudication of the Veteran's 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records not already 
on file from all VA and private facilities 
identified by the Veteran since such records 
were last requested by VA in approximately 
2007.  If a response to requests for records 
from any of the private sources identified by 
the appellant is not received, he should be 
so notified and informed that he may obtain 
and submit any pertinent private records.  

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies, to include an audiogram, must be 
accomplished.  Specifically, the results of 
the audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results of 
the word recognition test, in percentages, 
using the Maryland CNC test.  Finally, the 
audiologist must also comment on whether the 
Veteran's bilateral hearing loss results in 
any unusual or exceptional impairment in his 
daily functioning in occupational and/or 
social settings.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


